Mr. Justice Wolf
delivered the opinion of the court.
Eafael Colorado obtained a decree of divorce from his wife, Lorenza Capella Martinez, on the ground of adultery, and the court awarded him the patria potestas of his minor children. A short time after the judgment, the wife filed a petition setting up that Eafael Colorado, her husband, prevented her from seeing her children, in violation of section 175 of the Civil Code, and asking for an order permitting her to see her children and to continue family relations with them.
Section 175 is as follows:
“In all cases of divorce the minor children shall be placed under the patria potestas of the party who has obtained the decree; but the other spouse shall have the right to continue family relations with his or her children.”
*954Under the dominion of Spain in this country, and in all the States of the Union, the primary consideration has always been the interests of the children. It is true that section 175 says that “the other sponse shall have the right to continue family relations with the children. ’ ’ The full exercise of the patria potestas, however, would seem to give the father in this case the right to prescribe the hours, conduct, and disposition of the children. The statute .is a bit vague, and it was necessary for a court to decide the rights of the parties, and we think the court below decided them accurately and in favor of the wife when it allowed her to see the children for four hours once a month. The family relations of which the statute speaks do not mean that the divorced wife miist see her children frequently, because that might be against their welfare; but she is continuing a family relation with them when she sees them, as she is permitted to do, once a month. The question of the extent of these family relations was a matter within the sound discretion of the court, and we see no abuse of that discretion, especially considering that the ground of the divorce was adultery and there was no showing made to .the court that the wife had reformed or abandoned the mode of life that occasioned the divorce.
The order must be affirmed.

Affirmed.

Chief Justice Hernandez and Justices MacLeary, del Toro and Aldrey concurred.